DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered.
Applicant argues: the cited references do not teach or suggest the use of a binner, which sits between a world-space pipeline and a screen-space pipeline, to perform depth testing in two passes as recited in the amended independent claims. (Remarks, page 8)
Examiner notes that prior art HAKURA (US 20140118347 A1) discloses a “tiling unit” sitting between a world space pipeline and a screen-space pipeline (see Fig. 5), and performing depth testing in two passed (see Fig. 6). The “tiling unit” also performs the function of distributing received primitives into multiple groups, each group of 
In light of above, the cited references teach the newly added limitation in amended claims.

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 9, 10, 12, 14, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over NILSSON (US 20160350966 A1), in view of Gruber (US 20130241938 A1) and HAKURA (US 20140118347 A1).
Regarding Claim 1, NILSSON discloses a method for processing graphics primitives, the method comprising: 
receiving, at a binner, a set of primitives to render (NILSSON [0104] “In some embodiments, 3D primitive 932 command is used to submit 3D primitives to be processed by the 3D pipeline.”); and 
processing the set of primitives, the processing comprising one of: 
sorting the primitives based on depth (NILSSON [0130] “In one embodiment extra sorting may be performed within each bin. For example, the extra sorting may be done based on depth information (e.g., with closer polygons moved to the top) or the amount of visibility (e.g., as a percentage of a whole primitive, or perhaps as an absolute number of samples), or spatially, i.e., based on screen-space position in order to increase frame buffer cache hit rates.” [0135] “As mentioned, within each bin (visible, mixed, and occluded), polygons may be sorted spatially and/or in depth. If sorting is done spatially, then the efficiency of the frame buffer caches (e.g., depth and color) may be improved, and if sorting is done in depth, then depth culling may be increased (especially so for the mixed bin, but also for the occluded bin, since a polygon there is occluded by one or many polygons from any bin).”), or 
In the same field of endeavor, Gruber discloses transmitting, by the binner, the set of primitives to at least a part of a screen-space portion of a graphics processing pipeline for processing in a first pass, and transmitting, by the binner, the set of primitives to the screen-space portion of a graphics processing pipeline for a second pass (Gruber [0036] “In accordance with the techniques described in this disclosure, GPU 6 may, during a first pass of a multi-pass pixel rendering process, determine visibility information associated with each object of image data to be rendered by the GPU. This visibility information may, as noted above, ; wherein the processing of the set of primitives reduces overdraw during pixel shading (Gruber [0029] “In some instance, GPUs may perform many rendering operations only to perform the Z-buffer algorithm with the result that entire primitives need not to have been rendered due to other primitives occluding these primitives in their entirety. That is, GPUs draw each primitive, working from the back-most (depth-wise) primitive to the front-most (again, depth-wise) primitive, with the result that some primitives may be rendered only to draw over these primitives with other primitives that are in front of these primitives. As a result of this so-called "overdraw," GPUs were adapted to perform early Z-buffer algorithm testing so as to enable GPUs to identify those primitives that are entirely occluded or not within the eye view to be ignored or bypassed when the GPU performs rendering. In this respect, GPUs were adapted to determine what may be referred to as "visibility information" with respect to each primitive and/or object earlier in the graphics pipeline to potentially reduce the number of primitives that needed to be rendered.”).
HAKURA discloses receiving, at a binner, a set of primitives to render, the primitives being received from a world-space pipeline ([0064] “The tiling unit 375 is a graphics primitive sorting engine that resides between a world space pipeline 352 and a screen space pipeline 354…”); transmitting, by the binner, the set of primitives to at least a part of a screen- space portion of a graphics processing pipeline for processing in a first pass (Fig. 6A) that includes: generating a first set of fragments based on the set of primitives; and processing the first set of fragments by a depth test block of the screen- space portion to generate depth test results ([0101] “To take advantage of data already stored in the L2 cache related to a particular cache tile, each cache tile may be processed in a first pass, in which at least some fragment shading programs are not executed by the pixel shader 390 and only depth information is calculated (a "z-only mode" pass), and, subsequently, in a second pass, in which fragment shading programs are executed by the pixel shader 390 to perform fragment shading (a "normal mode" pass).”); and transmitting, by the binner, the set of primitives to the screen-space portion of the graphics processing pipeline for a second pass (Fig. 6B) that includes: generating a second set of fragments based on the set of primitives, discarding, by the depth test block, fragments from the second set of fragments based on the depth test results generated in the first pass to generate remaining fragments ([0006] “Some graphics processing subsystems additionally include a z-cull unit and an early-z unit that are configured to perform early visibility tests on fragments prior to shading the fragments. Such early visibility testing allows non-visible fragments to be discarded prior to fragment shading, which saves the processing cycles and power associated with shading fragments that ultimately would be discarded during z -testing.”); and processing the remaining fragments by the pixel shader ([0108] “By discarding fragments that do not pass the visibility test, the z-cull unit 620 and early-z unit 640 function to limit the number of fragments that are processed by the pixel shader 390. Further, the fragments that are not processed by the pixel shader 390 are fragments that would be discarded anyway, due to being occluded by other fragments already processed. Therefore, the z-cull unit 620 and early-z unit 640 function to prevent the .
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the method of NILSSON with the feature of receiving primitives from a world-space pipeline, transmitting the set of primitives to a screen-space portion of a graphics processing pipeline and reducing overdraw during pixel shading. Doing so could “avoid unnecessary consumption of bandwidth” as taught by Gruber.
Regarding Claim 2, NILSSON-Gruber-HAKURA discloses the method of claim 1, wherein processing the set of primitives comprises sorting the primitives based on depth (NILSSON [0130] “In one embodiment extra sorting may be performed within each bin. For example, the extra sorting may be done based on depth information (e.g., with closer polygons moved to the top) or the amount of visibility (e.g., as a percentage of a whole primitive, or perhaps as an absolute number of samples), or spatially, i.e., based on screen-space position in order to increase frame buffer cache hit rates.”).
Regarding Claim 4, NILSSON-Gruber-HAKURA discloses the method of claim 2, further comprising: spatially sorting the primitives (NILSSON [0130] “In one embodiment extra sorting may be performed within each bin. For example, the extra sorting may be done based on depth information (e.g., with closer polygons moved to the top) or the amount of visibility (e.g., as a percentage of a whole primitive, or perhaps as an absolute number of samples), or spatially, i.e., based on screen-space position in order to increase frame buffer cache hit rates.”).
Claim 5, NILSSON-Gruber-HAKURA discloses the method of claim 1, wherein the transmitting of the set of primitives is performed in response to determining that the set of primitives does not use blending (NILSSON [0134] “For example, when alpha blending is employed, reordering triangle submission may not be permitted.”).
Regarding Claim 9, NILSSON-Gruber-HAKURA discloses the method of claim 8, wherein a buffer in a binner stores the set of primitives for retransmission in the second pass (Gruber [0032] “To offset some of these power concerns, so-called "low-power GPUs" (which may also be referred to as "mobile GPUs") are being developed that implement what may be referred to as a "tile-based" or "bin-based" rendering. That is, these GPUs may divide image data to be rendered into tiles or bins, rendering each tile or bin successively (or sometimes concurrently or in parallel) until the entire image is rendered.”).
Regarding Claim 10, NILSSON-Gruber-HAKURA discloses the method of claim 9, further comprising, spatially binning the set of primitives for processing in the second pass (NILSSON [0130] “In one embodiment extra sorting may be performed within each bin. For example, the extra sorting may be done based on depth information (e.g., with closer polygons moved to the top) or the amount of visibility (e.g., as a percentage of a whole primitive, or perhaps as an absolute number of samples), or spatially, i.e., based on screen-space position in order to increase frame buffer cache hit rates.”).
Regarding Claim 12, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject this claim.
Claim 14, it recites similar limitations of claim 4. The rationale of claim 4 rejection is applied to reject this claim.
Regarding Claim 18, it recites similar limitations of claim 9. The rationale of claim 9 rejection is applied to reject this claim.
Regarding Claim 21, NILSSON-Gruber-HAKURA discloses the method of claim 1, wherein generating the first set of fragments and generating the second set of fragments are performed by a rasterizer (Gruber [0027] “GPU 6 may then rasterize the primitives, meaning that GPU 6 may compute and set colors for the pixels of the screen covered by the objects.” HAKURA [0066] “The setup unit 380 then transmits processed graphics primitives to rasterizer 385.” [0067] “The rasterizer 385 scan converts the new graphics primitives and transmits fragments and coverage data to the pixel shading unit 390. Additionally, the rasterizer 385 may be configured to perform z culling and other z-based optimizations.”).
Regarding Claim 22, it recites similar limitations of claim 21. The rationale of claim 21 rejection is applied to reject this claim.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over NILSSON (US 20160350966 A1), in view of Gruber (US 20130241938 A1) and HAKURA (US 20140118347 A1), further in view of Heggelund (US 20140267256 A1).
Regarding Claim 11, NILSSON-Gruber-HAKURA discloses the method of claim 1, further comprising: in the first pass, processing fragments generated for the set of primitives in a cutout shader executed for the pixel shader, the cutout shader configured to discard fragments (Gruber [0029] “In some instance, GPUs ; in the first pass, processing fragments output by a late-z depth test block that is after the pixel shader, to update depth values of a depth buffer (Gruber [0038] “In operation, GPU 6 may, in one example, generate this visibility information using a low-resolution Z-buffer that considers blocks of pixels (such as blocks of 4.times.4 pixels) rather than individual pixels value. GPU 6 may construct this Z-buffer at a lower resolution so that this Z-buffer may be stored to on-chip memory or, in other words, to potentially reduce on-chip memory size requirements. GPU 6 performs a low resolution Z algorithm to construct the low resolution Z-buffer. This low resolution Z algorithm involves many of the operations described above that are required to transform the primitives from model space to screen space. Once in screen space, GPU 6 may order the primitives with respect to each other from front to back, testing sub-tiles (typically in a hierarchical ; and in the second pass, processing fragments generated for the set of primitives in an early-z depth test block that is before the pixel shader (Gruber [0039] “After completing this binning pass, generating visibility information for each of the tiles, GPU 6 may perform the rendering pass in a manner similar to that described above.”).
In the same field of endeavor, Heggelund discloses a depth test for the early-z block discards fragments whose depth is not equal to a corresponding depth stored in the depth buffer (Heggelund [0028] “This has the effect that the first rendering pass effectively fills the Z-buffer with the Z (depth) value of the closest opaque primitive for each fragment (sample) position. In the second, full rendering pass, as the Z-buffer is now filled with the Z-value of the closest opaque primitive, any early-Z test on the second pass can more effectively reject occluded fragments, and in particular will take account of all the primitives rendered in the first, "Z-only" rendering pass, not just of primitives that have been rendered ahead of the fragment in question.”).
 with the feature of discarding fragments whose depth is not equal to a corresponding depth stored in the depth buffer. Doing so could “more effectively reject occluded fragments” as taught by Heggelund.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shirley (US 20120213450 A1) – “SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT FOR REDUCING NOISE IN AN IMAGE USING DEPTH-BASED SWEEPING OVER IMAGE SAMPLES”. This reference discloses placing samples in a plurality of depth-based bins (see [0029]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHONG WU/Primary Examiner, Art Unit 2613